internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-113119-03 date august re legend decedent date date date date dear this responds to your letter dated date on behalf of decedent’s estate requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an alternate_valuation election under sec_2032 of the internal_revenue_code the facts are submitted and represented to be as follows decedent died on date and the co-executors of decedent’s estate timely filed form_706 united_states estate and generation-skipping_transfer_tax return on date however the executors did not make the election under sec_2032 to value the estate as of the alternate_valuation_date on date the tax_return_preparer of form_1041 u s income_tax return for estates and trusts for the decedent’s estate reviewed the form_706 and determined that the election under sec_2032 should have been made on the return by affidavit the tax_return_preparer of the form_706 stated that he failed to consider the effect of the election for alternate_valuation by the estate at the time he prepared the return and did not discuss the election with either co-executor at any time prior to the return being filed subsequently the co-executors were advised that the election under plr-113119-03 sec_2032 should have been made on the original form_706 a supplemental form_706 reflecting the value of all assets included in the gross_estate as of the applicable alternate_valuation_date was received on date more than months after the due_date of the original form_706 thus the supplemental form_706 was not filed in time to take advantage of the automatic 6_month extension provided under sec_301_9100-2 the filing was however within one year of the due_date of the original form_706 the value of the gross_estate and the amount of federal estate_tax due are less than the value of the gross_estate and the amount of federal estate_tax due on the original form_706 sec_2032 provides that the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date months after the decedent's death any interest or estate which is affected by mere_lapse_of_time shall be included at its value as of the time of death instead of the later date with adjustment of any difference in its value as of the later date not due to mere_lapse_of_time sec_2032 provides that no election may be made under sec_2032 with respect to an estate unless such election will decrease the value of the gross_estate and the sum of the tax imposed under chapter of the internal_revenue_code and the tax imposed by chapter with respect to property includible in the decedent's gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by sec_2001 such election once made shall be irrevocable under sec_2032 no election may be made under sec_2032 if such return is filed more than year after the time prescribed by law including extensions for filing such return under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 plr-113119-03 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time for making the alternate_valuation election under sec_2032 is granted until date the date the supplemental form_706 was received a copy of this letter should be attached to a copy of the supplemental form_706 and sent to the internal_revenue_service center cincinnati oh except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes cc
